The opinion of the court was delivered by
Mr. Justice Pore.
The plaintiff sued defendant for the sum of twenty-five dollars due as rent in the Trial Justice *136Court for Greenville County, and obtained judgment. An appeal was taken by defendant to the Court of Common Pleas for Greenville County, in said State, and when the same came on to be heard by Judge Izlar on 6th April, 1893, such appeal was dismissed. Defendant now appeals to this court. The exceptions will be reported.
1 We cannot sustain the first exception wherein it is alleged that the question of title was raised in this ease. The plaintiff certainly claimed the right to rent the land to defendant, which the defendant admitted by renting from him. During the time the defendant was in possession of the plaintiff’s land as his tenant, it is alleged that two other parties purchased the land from a third party, of which purchase both parties, plaintiff and defendant, had notice. We do not see that in a suit to enforce an obligation to pay rent between the landlord and tenant, and when it is not claimed that any eviction of the tenant by title paramount in another than the landlord has taken place, that any question of title is involved. It might prove a very daugerous practice to convert an action by a landlord against his tenant for the recovery of rent, when the possession of the land has been turned over to the tenant by the landlord, into an action of trespass to try title, wherein such landlord would be plaintiff and the holder of an adverse title be made defendant. The very great value of possession in such a case would thereby be taken from the plaintiff and transferred to defendant. We know of no rule of law which permits a tenant to inject any such issue when sued by his acknowledged landlord for the rent he has stipulated to pay him.
2 Appellant’s second exception alleges error in the Circuit Judge for not requiring that E. B. Burroughs, A. B. Davis, and A. J. Mosely he made parties defendants to said action. It seems from the case that plaintiff had rented his land to the defendant for the year 1891, and again for the year 1892. About May, 1892, the parties, E. B. Burroughs and A. B. Davis, had purchased from the trustees of the Wadsworthville Poor School the laud which plaintiff had rented to defendant. The plaintiff did not claim title from the said trustees but from one Dickson. In May, 1892, it is claimed, said Bur*137roughs and Davis induced the defendant to attorn to them as his landlords, and, it is claimed, that this attornment was consented to by plaintiff. In November, 1892, when the rent fell due, the plaintiff still claiming the rent, and the said Burroughs and Davis also claiming’ such rent, the defendant paid the same to A. J. Mosely as clerk of the Circuit Court for Greenville County, to abide the settlement of such rival claims.
So far as A. J. Mosely is concerned, he is nothing here but a stakeholder. The same principle should govern in determining the question as to his being a necessary party to this legal controversy as if he were a private individual. The mere fact that he happens to be clerk of the Circuit Court does not affect this matter one way or the other; for we know of no law that makes it the duty of the clerk of the court, as such, to become the depository of funds over which there may be a litigation in Trial Justice’s Courts of his county. The contractual relation of landlord and tenant is the subject matter of the action in the Trial Justice Court, between the plaintiff and defendant. It is not claimed that either Burroughs or Davis was party to the contract of plaintiff and defendant when made. The only effect sought by making such individuals parties now is to test the question between the plaintiff and defendant as to whether their contractual relation has been dissolved. This is a matter of evidence; for if the plaintiff legally consented to dissolve the relation of landlord and tenant which had been in existence between himself and defendant, clearly he would not be entitled to recover this rent. We do not see any error in refusing to make these individuals parties defendant, and the conclusion here announced disposes of the third ground of appeal also.
3 The fourth, fifth, and sixth all relate to alleged errors in the court below as to the competency of certain testimony offered to show that the contract for rent between plaintiff and defendant had, in legal effect, been annulled by plaintiff, when he consented that defendant should rent from Burroughs and Davis. The defendant had the right to show this if he could, and the testimony he offered tended in this direction. We would not be understood as expressing any opinion as to the sufficiency of such testimony, for. with that we have *138nothing to do. We speak purely and simply as to its competency. The court, should have received the testimony, and not having done so upon defendant’s offer of the same, a new trial must be had.
2 What we have hereinbefore held in considering the second ground of appeal, disposes of the seventh ground of appeal also. It is the judgment of this court, that the judgment of the Circuit Court be reversed, and the action is remanded for the purpose of a new trial in the Trial Justice’s Court.